Citation Nr: 1325932	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-26 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for sexual dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1987 to November 1991, including service in the Southwest Asia theater of operations while stationed in Saudi Arabia from August 28, 1990, to March 27, 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Lincoln, Nebraska, Regional Office (RO).

The Veteran's reopened claim of service connection for sexual dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1998 rating decision denied service connection for sexual dysfunction.  In a letter dated that same month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final. The Veteran did not file a timely appeal.

2.  Evidence added to the record since the January 1998 rating decision relates to unestablished facts necessary to substantiate the service connection claim for sexual dysfunction and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision that denied a service connection claim for a sexual dysfunction is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2012).

2.  Evidence added to the record since the January 1998 rating action, denying service connection for sexual dysfunction, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's sexual dysfunction claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary. 

New and Material Claim

The Board notes that the RO reopened the Veteran's sexual dysfunction service connection claim in the March 2011 rating action.  Nevertheless, the preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently the Board must address the threshold question of whether new and material evidence has been received since the last final determination. 

The RO denied the Veteran's initial service connection claim for sexual dysfunction in January 1998.  At that time, the evidence of record contained the service and post-service treatment records, April 1995 and April 1997 VA examinations and statements from the Veteran.  However, the RO concluded that the evidence failed to demonstrate the Veteran had a currently diagnosed disability.  The Veteran was notified of the determination and his appellate rights; however, he did not appeal the determination and new and material evidence was not received within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

The January 1998 rating decision is the last final decision of record.  The claim therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen a claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Numerous pieces of evidence have been added to the record since the January 1998 RO rating action, including VA treatment records, Social Security Administration records, a February 2011 VA examination report, lay statements from friends and a family member, and additional statements from the Veteran.  Significantly, a December 2010 VA treatment note documents complaints of impotence and medication prescribed for the same, providing credible evidence of a possible current sexual dysfunction diagnosis.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994).  Ultimately, the evidence associated with the claims folder since the January 1998 rating action considered in light of VA's duty to assist sufficiently raises a reasonable possibility of substantiating the previously denied service connection claim for sexual dysfunction.  Thus, new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received and the matter is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

New and material evidence to reopen claim of service connection for sexual dysfunction has been presented; to this extent, the appeal is granted.


REMAND

The Veteran's PTSD is evaluated as 100 percent disabling.  In February 2011, a VA opinion was obtained regarding the etiology of the Veteran's sexual dysfunction.  Based on a review of the claims file, the examiner opined that PTSD did not cause the Veteran's claimed erectile dysfunction.  Significantly, however, the examiner did not physically examine the Veteran in conjunction with the examination.  Nor did the examiner indicate whether the Veteran's PTSD aggravates his erectile dysfunction.  While the examiner stated that the issue of aggravation could not be determined, he did not offer any reasoning for that conclusion.  In this regard, he noted without any elaboration that "mental health issues can easily...contribute to sexual dysfunction, but not erectile dysfunction."  Given the lack of physical examination and the indication that the Veteran's PTSD could aggravate his sexual dysfunction, the Board finds that remand is necessary for another VA examination and opinion that includes physical examination and interview with the Veteran.  Furthermore, given the Veteran's reports of sexual dysfunction as early as 1996, as well as the Veteran's June 1994 statement that he experienced swollen testicular glands during active service, the examiner should offer an opinion as to whether service connection on a direct basis is warranted.

Additionally, the record indicates that VA must make additional efforts to obtain relevant and possibly outstanding treatment notes.  At the time of February 2011 examination, the examiner noted that it was unclear whether medicine prescribed to treat the Veteran's erectile dysfunction helped with his sexual activity.  However, no records dated since February 2011 pertinent to the Veteran's sexual dysfunction have been associated with the claims folder or virtual VA file.  The law requires that VA make attempts to obtain these likely outstanding records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  For this reason as well, the Board must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.   

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge, and/or who were contemporaneously informed his sexual dysfunction symptoms and any possible relationship to his PTSD or service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Associate all outstanding relevant VA treatment notes, to include treatment notes dated after February 2011. 

4.  After associating all outstanding records and lay statements with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any sexual dysfunction, to include erectile dysfunction.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be conducted.  The examiner should record the full history of the disability.  The examiner must also acknowledge and discuss the Veteran's account of the onset and chronicity of his symptoms of sexual dysfunction. 

The examiner must state whether the Veteran's sexual dysfunction can be attributed to a known clinical diagnosis.

If, and only if, the examiner finds that the condition is attributable to a known clinical diagnosis, should the examiner respond to the following inquiries:

Please opine as to whether it is as likely as not that a diagnosed condition:

(I) had its onset in service; 

(II)  is related to any aspect of service, to environmental exposures while serving in the Persian Gulf; 

(III) was caused by the Veteran's PTSD; or 

(IV) (IV) was aggravated (permanently worsened) by the Veteran's PTSD.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the February 2011 VA examiner's notation that mental health issues can contribute to sexual dysfunction, but not erectile dysfunction, as well as the Veteran's competent account of his post-service symptomatology. 

All findings and conclusions should be set forth in a legible report. 

5.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


